NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                  Nos. 20-1348 & 20-2224
                                        __________

                             UNITED STATES OF AMERICA

                                              v.

          AMIN A. RASHID, a/k/a Larry Doby Wilson, a/k/a Jonothan F. Stone, III,
    a/k/a Alfred Monger, a/k/a Otello Karpo, a/k/a Christine Harriell, a/k/a Ortello Karpo,
                                                           Appellant
                       ____________________________________

                      On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                      (D.C. Criminal Action No. 2:93-cr-00264-001)
                         District Judge: Honorable Jan E. DuBois
                       ____________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   November 19, 2021

          Before: GREENAWAY, JR., PORTER and NYGAARD, Circuit Judges

                             (Opinion filed: December 2, 2021)

                                        ___________

                                         OPINION*
                                        ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Before us are two consolidated pro se appeals brought by federal prisoner Amin

Rashid. In C.A. No. 20-1348, Rashid appeals from the District Court’s December 17,

2019 order that, among other things, denied his request for permission to file a motion

attacking his long-since completed 28 U.S.C. § 2255 proceedings pursuant to Federal

Rule of Civil Procedure 60(b). And in C.A. No. 20-2224, Rashid appeals from the

District Court’s order, entered April 6, 2020, that, among other things, vacated a 2013

filing injunction and imposed a new filing injunction against him. For the reasons that

follow, we will deny a certificate of appealability (“COA”) in C.A. No. 20-1348 to the

extent that one is required, affirm the District Court’s December 17, 2019 order to the

extent that a COA is not required in C.A. No. 20-1348, affirm in part and vacate in part

the District Court’s April 6, 2020 order, and remand for further proceedings.

                                            I.

       In 1993, Rashid was convicted in the District Court of over 50 counts arising from

a scheme to defraud commercial loan applicants. The District Court sentenced him to

168 months in prison and three years of supervised release, and it ordered him to pay

restitution in excess of $1.6 million. We affirmed that judgment on direct appeal. See

United States v. Rashid, 66 F.3d 314 (3d Cir. 1995) (table).1 In 1995, Rashid filed a 28


1
  Rashid completed his 168-month sentence. While serving his term of supervised
release, he committed more fraud-related crimes. The District Court convicted him of
those crimes and, in 2014, sentenced him to 20 years in prison. In light of that
                                            2
U.S.C. § 2255 motion. The District Court denied that motion without an evidentiary

hearing, and we affirmed that denial. See C.A. No. 96-1244. In the years that followed,

Rashid repeatedly challenged, without success, his 1993 conviction and the denial of his

§ 2255 motion. Among those challenges were numerous motions filed under Rule 60(b).

       In 2013, the District Court entered a filing injunction against Rashid. That

injunction, which the District Court imposed after giving him notice and an opportunity

to respond, required him to (1) seek leave of court “before filing any motions of any kind

related to his [1993 case]” and (2) certify the following: (a) “[t]he claims he wishes to

present are new claims never before raised and disposed of on the merits by any federal

court”; (b) “[h]e believes the facts alleged in his motion to be true”; and (c) “[h]e knows

of no reason to believe his claims are foreclosed by controlling law.” (Dist. Ct. docket

# 530, at 1.) He did not appeal from the injunction.

       Shortly after the filing injunction issued, Rashid moved for permission to file

certain challenges to his 1993 conviction that the District Court had previously rejected.

The Government opposed that motion and asked the District Court to impose a monetary

sanction against him. Shortly thereafter, the District Court (1) denied Rashid’s motion

for permission to file those claims, (2) granted the Government’s request for sanctions,

and (3) imposed a $67 sanction against Rashid. He did not appeal.


conviction, the District Court subsequently revoked his supervised release in his 1993
case and sentenced him to 14 months in prison, to run consecutive to his 20-year
sentence.
                                             3
       In 2016, Rashid moved the District Court for permission to file a Rule 60(b)

challenge to the resolution of his § 2255 proceedings. The Government opposed that

motion and asked the District Court to impose a $150 sanction against Rashid, asserting

that his proposed Rule 60(b) challenge was an attempt to raise frivolous claims that the

District Court and our Court had repeatedly rejected. The District Court subsequently

entered an order that denied Rashid’s motion for permission to file and granted the

Government’s request for a $150 sanction. Rashid appealed from that order, but we

(1) denied a COA to the extent that one was required, and (2) summarily affirmed that

order to the extent that a COA was not required. See C.A. No. 16-3836.

       Undeterred, Rashid moved the District Court in 2019 for permission to file another

Rule 60(b) motion attacking his § 2255 proceedings. In response, the Government asked

the District Court to direct him to show cause why another sanction should not be

imposed against him. On December 17, 2019, the District Court denied Rashid’s request

for permission to file this latest Rule 60(b) motion, noting that he had previously raised

the argument presented in that motion, and that this argument lacked merit. In the same

order, the District Court directed him to show cause why a $200 sanction should not be

imposed against him. After Rashid filed his show-cause response, he filed a notice of

appeal challenging the December 17, 2019 order. Our Clerk docketed that appeal at C.A.

No. 20-1348.




                                             4
       Later, on April 6, 2020, the District Court entered an order that, among other

things, imposed the $200 sanction against Rashid, vacated the 2013 filing injunction, and

imposed a new filing injunction against him. The new filing injunction stated

               that all future motions and/or letters from pro se defendant
               related to [his 1993 case] that the Court concludes are
               frivolous or seek relief previously addressed and denied by
               the Court will not be docketed and will be returned to pro se
               defendant without further consideration. Any such motions
               that the Court concludes are frivolous or seek relief
               previously denied by the Court will subject pro se defendant
               to additional sanctions in increasing amounts.

(Dist. Ct. Order entered Apr. 6, 2020, at 2.)

       Rashid then filed another notice of appeal, this time challenging the April 6, 2020

order. Our Clerk docketed this appeal at C.A. No. 20-2224, and a motions panel of this

Court subsequently consolidated Rashid’s two appeals and referred them to us for

disposition.

                                                II.

       We begin with Rashid’s appeal at C.A. No. 20-1348, which, as noted above,

challenges the District Court’s December 17, 2019 order. Rashid must obtain a COA to

the extent that this appeal challenges the part of that order that rejected his request to

proceed with his serial Rule 60(b) attack on the resolution of his decades-old § 2255

proceedings. See Bracey v. Superintendent Rockview SCI, 986 F.3d 274, 282-83 (3d

Cir. 2021). But Rashid is not entitled to a COA, for he has not shown that reasonable

jurists would debate that part of the District Court’s order. Accordingly, we will deny a
                                                5
COA in C.A. No. 20-1348. See Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000). To the extent that Rashid challenges any part of

the December 17, 2019 order that does not require a COA, we will affirm that part, as we

see no reason to disturb the District Court’s decision.

                                             III.

         We now turn to the appeal at C.A. No. 20-2224, which challenges the District

Court’s April 6, 2020 order. A COA is not required to proceed with this appeal, see

Harbison v. Bell, 556 U.S. 180, 183 (2009), and we have jurisdiction over this appeal

pursuant to 28 U.S.C. § 1291.2 We review a district court’s imposition of a filing

injunction for abuse of discretion. See Brow v. Farrelly, 994 F.2d 1027, 1032 (3d Cir.

1993).

         As we have previously explained, before a district court imposes a filing

injunction, it “must give notice to the litigant to show cause why the proposed injunctive

relief should not issue.” Id. at 1038. And courts of appeals have indicated that a district

court must also give notice and an opportunity to be heard before it modifies an existing


2
  In a case like this one, a notice of appeal must be filed within 60 days of the district
court order in question. See Fed. R. App. P. 4(a)(1)(B). This requirement is “mandatory
and jurisdictional.” Bowles v. Russell, 551 U.S. 205, 209 (2007) (quoting Griggs v.
Provident Consumer Disc. Co., 459 U.S. 56, 61 (1982) (per curiam)). Here, the 60-day
period for appealing from the District Court’s April 6, 2020 order expired on Friday, June
5, 2020. Although the District Court did not receive Rashid’s notice of appeal until
Monday, June 8, 2020, or later, this appeal is timely because he put his notice of appeal
in the prison mail system before the June 5, 2020 deadline. See Fed. R. App. P. 4(c)(1);
Houston v. Lack, 487 U.S. 266, 276 (1988).
                                               6
filing injunction. See Baum v. Blue Moon Ventures, LLC, 513 F.3d 181, 189 (5th Cir.

2008); Riccard v. Prudential Ins. Co., 307 F.3d 1277, 1298 (11th Cir. 2002). In this case,

the District Court did not give Rashid notice to show cause why the 2013 filing

injunction should not be replaced with a new filing injunction.

       The Government argues that no such notice was required in this case because the

District Court’s April 6, 2020 order “was not a material expansion of any sanction” and

“did not broaden” the 2013 filing injunction. (Appellee’s Br. 23, 24.) We disagree. As

we mentioned earlier, the 2013 filing injunction required Rashid to (1) request leave to

file and (2) make certain certifications in support of that request. Nothing in that order

addressed how non-compliant filings would be handled or mentioned anything about the

possible imposition of monetary (or other) sanctions. On the other hand, the April 6,

2020 filing injunction explicitly states that non-compliant filings (i.e., those that “are

frivolous or seek relief previously addressed and denied by the [District] Court”) “will

not be docketed and will be returned to [Rashid] without further consideration,” and that

any such filings “will subject [him] to additional sanctions in increasing amounts.” (Dist.

Ct. Order entered Apr. 6, 2020, at 2.)

       There is no question that the latter injunction has more teeth than the former. And

surely the District Court intended it to be this way, for despite that court’s best intentions,

the 2013 filing injunction had not stemmed the tide of Rashid’s meritless and repetitive

filings. Because the terms of the District Court’s new filing injunction are materially

                                               7
more onerous than those set forth in the earlier injunction, we conclude that the District

Court erred by not giving Rashid notice and an opportunity to respond before imposing

the new injunction.3

       In view of the above, we will vacate the part of the April 6, 2020 order that sets

forth the terms of the new filing injunction, we will otherwise affirm that order,4 and we

will remand this case to the District Court with instructions to direct Rashid to show

cause why the 2013 filing injunction should not be replaced with a more onerous one.

Cf. Gagliardi v. McWilliams, 834 F.2d 81, 83 (3d Cir. 1987) (per curiam) (vacating the

district court’s filing injunction and remanding “with instructions that the court give

notice to [the appellant] to show cause why injunctive relief should not issue”).5

Although Rashid alleges that the presiding district judge in this case is biased against

him, we find no merit to this allegation, and we see no reason for this case to be


3
 Although the Government contends that there is “ample” authority for its position that
no notice was required, none of the cases cited in its brief held that a court need not
provide notice when it replaces an existing filing injunction with a more onerous one.
4
  Rashid’s opening brief does not meaningfully challenge the part of the April 6, 2020
order imposing a $200 sanction against him. Accordingly, he has forfeited his right to
challenge that part of the order. See Geness v. Cox, 902 F.3d 344, 355 (3d Cir. 2018) (“It
is well settled that a passing reference to an issue will not suffice to bring that issue
before this court.” (internal quotation marks omitted)). And to the extent that he
challenges the part of the April 6, 2020 order that denied his motion to amend the record
on appeal in C.A. No. 20-1348 to include two 1993 transcripts that were already in the
record, we see no reason to disturb that denial of relief.
5
  Rashid should in no way interpret our decision to remand in part as giving him license
to continue to submit repetitive or frivolous filings.
                                              8
reassigned to a different district judge on remand. To the extent that Rashid seeks any

other relief from us, that relief is denied. Lastly, to the extent that the Government asks

us to impose a filing injunction of our own against Rashid, that request is denied without

prejudice to the Government’s ability to refile it, if appropriate, in future litigation

brought by Rashid in this Court.




                                               9